UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1905



DR. PEPI SCHAFLER,

                                              Plaintiff - Appellant,

          versus


SCOTT D. FIELD; REZNICK, FEDDER & SILVERMAN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-02-1308-AW)


Submitted:   November 7, 2002          Decided:     November 13, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Pepi Schafler, Appellant Pro Se. Kenneth Oestreicher, WHITEFORD,
TAYLOR & PRESTON, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dr. Pepi Schafler appeals the district court’s order granting

the Appellees’ motion to dismiss under Fed. R. Civ. P. 12(b)(6).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court. Schafler v. Field, No. CA-02-1308-AW (D. Md.

filed July 25, 2001; entered July 26, 2001).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                 2